Missouri Court of Appeals
                             Southern District


JUNE 23, 2015
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD33383

     Re:   In re the Marriage of Kem Holt Marks
           and Debra Jean Marks
           KEM HOLT MARKS,
           Petitioner-Appellant,
           vs.
           DEBRA JEAN MARKS,
           Respondent-Respondent,
           vs.
           Geneva Morgan, by and through her
           Guardian/Attorney in Fact, DEBRA JEAN
           MARKS,
           Intervenor.

2.   Case No. SD33327

     Re:   DANYIEL E. KELLY,
           Movant-Appellant,
           vs.
           STATE OF MISSOURI,
           Respondent-Respondent.

3.   Case No. SD33610

     Re:   DAVID GILBERG,
           Claimant-Respondent,
           vs.
           ASSOCIATED WHOLESALE GROCERS,
           INC.,
           Employer-Appellant,
           and MISSOURI DIVISION OF
           EMPLOYMENT SECURITY,
           Respondent.